FILED
                              NOT FOR PUBLICATION                           SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



APRILEXIUS LAHIBORE                               No. 10-71492
MAKAHAUBE,
                                                  Agency No. A095-630-002
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Aprilexius Lahibore Makahaube, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reconsider, Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition for review.

      Makahaube contends the BIA abused its discretion in denying his motion

because he established eligibility for withholding of removal under a disfavored

group analysis. We reject Makahaube’s argument in light of our prior decision,

Makahaube v. Holder, No. 06-70340, 2009 WL 794670 (9th Cir. Mar. 26, 2009),

in which this court applied the disfavored group analysis to Makahaube’s

withholding of removal claim and rejected his claim.

      Makahaube also contends the BIA should have granted his motion to

reconsider in light of Mufied v. Mukasey, 508 F.3d 88 (2d Cir. 2007), in which the

Second Circuit remanded for the BIA to consider in the first instance the

petitioner’s argument that Indonesian Christians faced a pattern or practice of

persecution. The BIA did not abuse its discretion in concluding this out-of-circuit

decision did not have any bearing on Makahaube’s case.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71492